DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 10/14/2022. In the applicant’s response, claim 1 was amended. Accordingly, claims 1-4 and 6-10 are pending and being examined. Claim 1 is independent form.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4-1.	Regarding independent claim 1, the claim recites “extracting an object from an input image; obtaining characteristic information of the extracted object by analyzing the extracted object in an image; designating a specific region in the image based on a user input” in lines 4-7. However, it is not clear to which “the image” refers. It is not clear whether “an image” means “an input image” or not. Thus, the claims do not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and that are, therefore, indefinite as required by 35 U.S.C. 112(b). For purpose of examination, both an input image and an image are interpreted as a same image.

4-2.	Claims 2-4 and 6-10 are rejected under 35 U.S.C. 112(b) because they are dependent on claim 1,

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US Pub 2009/0150199, hereinafter “Cohen”) in view of Oya (US 10,595,060, hereinafter “Oya”).

Regarding claim 1, Cohen discloses an image masking method of a surveillance system in which a processor and a memory are included and an operation is controlled by the processor (the method and system for replacing the subject of a media asset including images based on a content setting; see abstract and fig.1), the image masking method comprising: 
extracting an object from an input image (the method may recognize the subject image extracted from the input media asset, see fig.1 and para.85; see 310 of fig.3); obtaining characteristic information of the extracted object by analyzing the extracted object in an image (the method may analyze the attributes of the subject image to determine the nature of the subject image, see para.86 lines 1-5; see 310 of fig.3/fig.5; see also 512 of fig.5 and para.119); designating a specific region in the image based on a user input; comparing the characteristic information with a database to analyze whether the extracted object is a registered person (to determine the restricted object (the partial region) extracted from the input media asset, the method may compare the attribute against with the criteria 116 determined by a user; see also 512 of fig.5 and para.119); selecting the extracted object as a masking target when the extracted object is not the registered person; performing selective masking on the extracted object (if the restricted image is “a public or private figure [who] may express a desire not to be included in the media asset”, “then the recognition logic 112 may recognize the person and, perhaps based on the preference of the person as stored in the image restriction criteria 116, may anonymize the image of the person by, for example, replacing the [subject] image with one selected from the replacement images 118”; see para.123). 

Cohen does not explicitly disclose, “detecting whether the extracted object is positioned in the specific region; and performing selective masking on the extracted object according to whether the extracted object is positioned in the specific region” as recited in the claim. However, in same field of endeavor, that is in the field of masking specific subjects from an input image for privacy protection, Oya teaches: detecting whether the extracted object is positioned in the specific region; and performing selective masking on the extracted object according to whether the extracted object is positioned in the specific region (cutting out the particular subject from the image according to restricted area set by  a user; see col.6 lines 57-60, see restricted area 520 of fig.5, and col.7 lines 15-15, lines 27-36). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Oya into the teachings of Cohen. Suggestion/motivation of doing so would have been to protect privacy shown on videos or images (Oya, see col.1 lines 42-44). 

Regarding claim 2, the combination of Cohen and Oya discloses, wherein the obtained characteristic information is a characteristic information for monitoring the extracted object (Cohen, wherein the attributes of the restricted image object 108 includes identity information of the restricted image, e.g., body shape, hair color, facial features…; see para.99, lines 1-10; see 402 of fig.4 and para.106; see 512 of fig.5 and para.119).

Regarding claim 3, the combination of Cohen and Oya discloses, wherein in the performing masking on the extracted object, the obtained characteristic information is reflected on the extracted object (Cohen, wherein the attributes of the restricted image object 108 includes identity information of the restricted image, e.g., body shape, hair color, facial features…; see para.99, lines 1-10,; see 402 of fig.4 and para.106; see 512 of fig.5 and para.119).

Regarding claim 4, the combination of Cohen and Oya discloses, wherein the obtained characteristic information comprises a silhouette according to shape information about the extracted object (Cohen, wherein the attributes of the restricted image object 108 includes identity information of the restricted image, e.g., body shape, hair color, facial features…; see para.99, lines 1-10; see 402 of fig.4 and para.106; see 512 of fig.5 and para.119).

Regarding claim 6, the combination of Cohen and Oya discloses the image masking method of claim 1, the characteristic information of the extracted object is displayed together with and adjacent to the image (Cohen, “The media asset 102 (and the modified media asset 106) may be captured, received, displayed and/or transmitted”; see para.104; see 1970/1972 of fig.22).

Regarding claim 7, the combination of Cohen and Oya discloses the image masking method of claim 3, wherein the obtained characteristic information comprises information about at least one of color, shape, motion, identity and position (Cohen, wherein the attributes of the restricted image object 108 includes identity information of the restricted image, e.g., body shape, hair color, facial features…; see para.99, lines 1-10,; see 402 of fig.4 and para.106; see 512 of fig.5 and para.119).

Regarding claim 8, the combination of Cohen and Oya discloses the image masking method of claim 1, wherein the performing the masking comprises: generating a masking object by reflecting the obtained characteristic information; and performing the masking on the extracted object determined as the masking target using the masking object (Cohen, the modification logic 114 modifies the restricted image to obtain a modified image that includes the shared image attributes extracted from the restricted image; see 320 of fig.3 and para.99).  

Regarding claim 9, the combination of Cohen and Oya discloses the image masking method of claim 8, wherein the masking object is an avatar on which the obtained characteristic information is reflected (Cohen, the “collective replacement of a group” includes “avatar”; see 3254 of fig.74. E.g., “a live actress 1970” is replaced by “an animated female character 1972”, see fig.22 and para.204).  

Regarding claim 10, the combination of Cohen and Oya discloses the image masking method of claim 9, wherein at least one of a face, a hair, a top, a bottom, a gender, and an age of the avatar is determined according to the obtained characteristic information (Cohen, wherein “a live actress1970” is replaced by an avatar: “an animated female character 1972”, see fig.22 and para.204).  

Response to Arguments
8.	Applicant's arguments with respect to claims 1-4 and 6-10 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        10/27/2022